Bullard, J.,

delivered the opinion of the court.
The endorser of a promissory note is appellant from a judgment against him, and contends that the court erred in permitting a judgment by default to be taken, as the time allowed for answering did not expire until after the second day of the term. We have recently had occasion to express our opinion on this point. See Maurin et al. vs. Dashiell, 13 Louisiana Reports, 471. The default was well taken.
On the merits, it appears that the defendant, at the maturity of the note, wrote upon it, “ I hereby waive the formality of protest and hold myself equally bound.” He was not in our opinion entitled to any further notice of the dishonor of the note.
It is, therefore, ordered, that the judgment of the District Court be affirmed, with costs.